

115 HRES 1113 IH: Expressing support for the designation of October 16 as World Food Day.
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1113IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Pingree (for herself, Mr. Young of Iowa, Mr. McGovern, and Ms. Jenkins of Kansas) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of October 16 as World Food Day. 
Whereas hunger and malnutrition remain daily facts of life for hundreds of millions of people in the world; Whereas women and children of the world suffer the most serious effects of hunger and malnutrition, with millions of children dying each year from hunger-related illness and disease and many others suffering permanent physical or mental impairment because of vitamin or protein deficiencies; 
Whereas the United States has a long tradition of demonstrating humanitarian concern for the hungry and malnourished people of the world; Whereas there is growing concern in the United States and in other countries for the dangers posed to the future food supply; 
Whereas the world community increasingly calls upon the United States to resolve food problems stemming from natural and human-made disasters by providing emergency food relief and humanitarian aid; Whereas the United States plays a major role in the development and implementation of international food and agricultural trade standards and practices and recognizes the positive role that global food trade can play in enhancing human nutrition and alleviating hunger; 
Whereas although progress has been made in reducing the incidence of hunger and malnutrition in the United States, certain groups remain vulnerable to malnutrition and related diseases; Whereas the conservation of natural resources, the preservation of biological diversity, and strong public and private programs of agricultural research are required for the United States to remain food secure and to continue to aid and assist the hungry and malnourished people of the world; 
Whereas the United States is a world leader in the development of agricultural innovation and technology aimed at enhancing the improved production, safety, and quality of the world food supply and must continue to retain such a role; Whereas participation by private voluntary organizations and businesses, working with national governments and the international community, is essential in the search for ways to increase food production in developing countries and improve food distribution to hungry and malnourished people; 
Whereas the member nations of the Food and Agriculture Organization of the United Nations (FAO), mandated to lead global efforts to address food and nutrition security issues, have unanimously designated October 16 of each year as World Food Day; Whereas historically FAO has done commendable work in organizing activities and efforts on World Food Day in over 130 countries worldwide to promote awareness and action for those suffering from hunger and malnutrition; 
Whereas past observances of World Food Day have been supported by proclamations by Congress, the President, the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories and possessions of the United States, and by programs of the Department of Agriculture and other Federal departments and agencies; Whereas private voluntary organizations and community leaders are participating in the planning of World Food Day observances in 2018, and a growing number of these organizations and leaders are using this day as a focal point for year-round programs; and 
Whereas the people of the United States can express their concern for the plight of the hungry and malnourished people throughout the world by study, advocacy, and action: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of World Food Day; and (2)encourages the people of the United States to observe World Food Day with appropriate ceremonies and activities, including educational endeavors, and the establishment of year-round food and health programs and policies. 
